DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18 recites the limitation “the beverage” twice in line 2.  It appears the claim should recite “the carbonated beverage” in order to maintain consistency with “A carbonated beverage” recited in Claim 18, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites the limitation “wherein the saponin is an in amount between 0.0001% and 0.0009% by weight of the beverage” in lines 1-2.  There was not adequate written description at the time of filing for the concentration of saponin to have an upper limit of 0.0009% by weight of the beverage.
Claim 15 recites the limitation “wherein the saponin is an in amount between 0.0001% and 0.0007% by weight of the beverage” in lines 1-2.  There was not adequate written description at the time of filing for the concentration of saponin to have an upper limit of 0.0007% by weight of the beverage.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation “a saponin” in lines 2-3.  It is unclear if this refers to “a saponin” recited in Claim 1, line 1 or to an entirely different saponin.  For purposes of examination Examiner interprets the claim to refer to the same saponin.
Claim 16 recites the limitation “wherein the carbonated beverage is made by a process comprising adding carbon dioxide to the beverage in an amount between 5% and 20% less than would be added to a saponin free carbonated beverage of the same type” in lines 1-4.  It is unknown what standard carbon dioxide levels are required for the saponin free carbonated beverage of the same type to which the claimed carbonated beverage is being compared.  Since it is unknown what standard carbon dioxide levels are associated with a generic saponin free carbonated beverage of the same type, it is unclear what carbon dioxide levels of the claimed carbonated beverage are required to read on the claimed amount between 5% and 20% less than would be added to an unknown carbon dioxide level of a saponin free carbonated beverage of the same type.
Claim 18 recites the limitation “wherein the carbonated beverage is made by a process comprising adding carbon dioxide to the beverage in an amount between 5% and 20% less than saponin free carbonated beverage of the same type” in lines 4-6.  It is unknown what standard carbon dioxide levels are required for the saponin free carbonated beverage of the same type to which the claimed carbonated beverage is being compared.  Since it is unknown what standard carbon dioxide levels are associated with a generic saponin free carbonated beverage of the same type, it is unclear what carbon dioxide levels of the claimed carbonated beverage are required to read on the claimed amount between 5% and 20% less than would be added to an unknown carbon dioxide level of a saponin free carbonated beverage of the same type.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Taormina et al. US 2007/0264401.
Regarding Claim 1, Taormina et al. discloses a carbonated beverage (‘401, Paragraph [0030]) comprising a saponin used as a preservative in the beverage product (‘401, Paragraph [0033]) wherein the carbonated beverage is a cola (‘401, Paragraph [0030]).
Taormina et al. is silent regarding the saponin in an amount between 0.0001% and 0.001% by weight of the beverage.  Taormina et al. discloses the saponin comprising extract being used as a preservative in beverages (‘401, Paragraph [0029]) wherein levels of microbial stability and microbial reduction is dependent upon the level of preservatives and the microorganism type (‘401, Paragraph [0130]).  Differences in the concentration of saponin will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such saponin concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of saponin in the carbonated beverage of Taormina et al. based upon the desired levels of microbial stability and microbial reduction.
Regarding Claims 2 and 17, Taormina et al. discloses the carbonated beverage comprising carbon dioxide (‘401, Paragraph [0094]).  Although Taormina et al. does not state that the carbonated beverage has an amount of less than 3 gas volumes of carbon dioxide or the carbonated beverage has an amount of between 2.2 and 2.8 gas volumes of carbon dioxide, Taormina et al. discloses the amount of carbonation introduced into the beverage composition depends on the nature of the beverage and the desired level of carbonation (‘401, Paragraph [0094]). Differences in the carbon dioxide concentration of the carbonated beverage will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such carbon dioxide concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of carbon dioxide in the carbonated beverage of Taormina et al. based upon the desired level of carbonation (‘401, Paragraph [0094]).
Regarding Claim 4, Taormina et al. discloses the saponin being from a quilllaja plant (‘401, Paragraphs [0034] and [0053]).
Regarding Claims 14-15, Taormina et al. is silent regarding the saponin in an amount between 0.0001% and 0.0009% by weight of the beverage or the saponin in an amount between 0.0001% and less than 0.0007% by weight of the beverage.  Taormina et al. discloses the saponin comprising extract being used as a preservative in beverages (‘401, Paragraph [0029]) wherein levels of microbial stability and microbial reduction is dependent upon the level of preservatives and the microorganism type (‘401, Paragraph [0130]).  Differences in the concentration of saponin will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such saponin concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of saponin in the carbonated beverage of Taormina et al. based upon the desired levels of microbial stability and microbial reduction.
Regarding Claim 16, the limitations “wherein the carbonated beverage is made by a process comprising adding carbon dioxide to the beverage in an amount between 5% and 20% less than would be added to a saponin free carbonated beverage of the same type” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (MPEP § 2113.I.).
Further regarding Claim 16, in the event that it can be argued that the limitations “wherein the carbonated beverage is made by a process comprising adding carbon dioxide to the beverage in an amount between 5% and 20% less than would be added to a saponin free carbonated beverage of the same type” necessarily requires a carbonated beverage having carbon dioxide added to the carbonated beverage in the claimed amounts of between 5% and 20% less than would be added to a saponin free carbonated beverage of the same type, Taormina et al. discloses the saponin comprising extract being used as a preservative in beverages (‘401, Paragraph [0029]) wherein levels of microbial stability and microbial reduction is dependent upon the level of preservatives and the microorganism type (‘401, Paragraph [0130]).  Taormina et al. also discloses the amount of carbonation introduced into the beverage composition depends on the nature of the beverage and the desired level of carbonation (‘401, Paragraph [0094]). Differences in the carbon dioxide concentration of the carbonated beverage will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such carbon dioxide concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of carbon dioxide in the carbonated beverage of Taormina et al. based upon the desired level of carbonation (‘401, Paragraph [0094]).  Additionally, one of ordinary skill in the art would adjust the amount of saponin added to the carbonated beverage based upon the desired level of microbial stability.
Regarding Claim 18, Taormina et al. discloses a carbonated beverage (‘401, Paragraph [0030]) comprising a saponin used as a preservative in the beverage product (‘401, Paragraph [0033]) wherein the carbonated beverage is a cola (‘401, Paragraph [0030]).
Taormina et al. is silent regarding the saponin in an amount between 0.0001% and 0.002% by weight of the beverage.  Taormina et al. discloses the saponin comprising extract being used as a preservative in beverages (‘401, Paragraph [0029]) wherein levels of microbial stability and microbial reduction is dependent upon the level of preservatives and the microorganism type (‘401, Paragraph [0130]).  Differences in the concentration of saponin will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such saponin concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of saponin in the carbonated beverage of Taormina et al. based upon the desired levels of microbial stability and microbial reduction.
Further regarding Claim 18, the limitations “wherein the carbonated beverage is made by a process comprising adding carbon dioxide to the beverage in an amount between 5% and 20% less than would be added to a saponin free carbonated beverage of the same type” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (MPEP § 2113.I.).
Further regarding Claim 18, in the event that it can be argued that the limitations “wherein the carbonated beverage is made by a process comprising adding carbon dioxide to the beverage in an amount between 5% and 20% less than would be added to a saponin free carbonated beverage of the same type” necessarily requires a carbonated beverage having carbon dioxide added to the carbonated beverage in the claimed amounts of between 5% and 20% less than would be added to a saponin free carbonated beverage of the same type, Taormina et al. discloses the saponin comprising extract being used as a preservative in beverages (‘401, Paragraph [0029]) wherein levels of microbial stability and microbial reduction is dependent upon the level of preservatives and the microorganism type (‘401, Paragraph [0130]).  Taormina et al. also discloses the amount of carbonation introduced into the beverage composition depends on the nature of the beverage and the desired level of carbonation (‘401, Paragraph [0094]). Differences in the carbon dioxide concentration of the carbonated beverage will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such carbon dioxide concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of carbon dioxide in the carbonated beverage of Taormina et al. based upon the desired level of carbonation (‘401, Paragraph [0094]).  Additionally, one of ordinary skill in the art would adjust the amount of saponin added to the carbonated beverage based upon the desired level of microbial stability.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Taormina et al. US 2007/0264401 in view of Jang US 2004/0096527.
Regarding Claim 18, Taormina et al. discloses a carbonated beverage (‘401, Paragraph [0030]) comprising a saponin used as a preservative in the beverage product (‘401, Paragraph [0033]) wherein the carbonated beverage is a cola (‘401, Paragraph [0030]).
Taormina et al. is silent regarding the saponin in an amount between 0.0001% and 0.002% by weight of the beverage.
Jang discloses a carbonated beverage comprising 0.005 to 1.0 wt% of quillaja extract (‘527, Paragraphs [0027]-[0028]) added to fruit juice (‘527, Paragraph [0029]) having 0.77% carbonic acid gas (‘527, Paragraph [0030]) wherein the quillaja extract treats various cardiac diseases and hypertension (‘527, Paragraph [0044]).  The disclosure by Jang of a carbonated beverage comprising 0.005 to 1.0 wt% of quillaja extract does not overlap but is close to the claimed saponin amount range of between 0.0001% to 0.002%.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of saponin in the carbonated beverage of Taormina et al. since Jang teaches using an amount of saponin close the claimed amount of saponin.  Where the claimed saponin amount ranges do not overlap with the prior art but are merely close, a prima facie case of obviousness exists in view of Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP § 2144.05.I.).
Further regarding Claim 18, Taormina et al. discloses the saponin comprising extract being used as a preservative in beverages (‘401, Paragraph [0029]) wherein levels of microbial stability and microbial reduction is dependent upon the level of preservatives and the microorganism type (‘401, Paragraph [0130]).  Differences in the concentration of saponin will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such saponin concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of saponin in the carbonated beverage of Taormina et al. based upon the desired levels of microbial stability and microbial reduction.
Further regarding Claim 18, the limitations “wherein the carbonated beverage is made by a process comprising adding carbon dioxide to the beverage in an amount between 5% and 20% less than would be added to a saponin free carbonated beverage of the same type” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (MPEP § 2113.I.).
Further regarding Claim 18, in the event that it can be argued that the limitations “wherein the carbonated beverage is made by a process comprising adding carbon dioxide to the beverage in an amount between 5% and 20% less than would be added to a saponin free carbonated beverage of the same type” necessarily requires a carbonated beverage having carbon dioxide added to the carbonated beverage in the claimed amounts of between 5% and 20% less than would be added to a saponin free carbonated beverage of the same type, Taormina et al. discloses the saponin comprising extract being used as a preservative in beverages (‘401, Paragraph [0029]) wherein levels of microbial stability and microbial reduction is dependent upon the level of preservatives and the microorganism type (‘401, Paragraph [0130]).  Taormina et al. also discloses the amount of carbonation introduced into the beverage composition depends on the nature of the beverage and the desired level of carbonation (‘401, Paragraph [0094]). Differences in the carbon dioxide concentration of the carbonated beverage will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such carbon dioxide concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of carbon dioxide in the carbonated beverage of Taormina et al. based upon the desired level of carbonation (‘401, Paragraph [0094]).  Additionally, one of ordinary skill in the art would adjust the amount of saponin added to the carbonated beverage based upon the desired level of microbial stability.

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new Claim Objections and rejections to 35 USC 112(a) as well as rejections to 35 USC 112(b) have been made in view of the amendments.
Examiner notes that the previous obviousness rejections to Fumiko et al. under 35 USC 103(a) have been withdrawn in view of the amendments.
Examiner notes that the previous objections rejections to the combination of Taormina et al. in view of Jang under 35 USC 103(a) have been withdrawn in view of the amendments.
Applicant's arguments filed October 11, 2022 with respect to the obviousness rejections to Taormina et al. under 35 USC 103(a) have been fully considered but they are not persuasive.
Applicant argues on Pages 9-10 of the Remarks with respect to the obviousness rejections to Taormina et al. under 35 USC 103(a) that a minimum effective amount of saponin must be present in the composition for the saponin to be a useful antimicrobial agent and that Taormina et al. evaluates the antimicrobial effect of at least 0.1 mL/L (100 ppm) saponin against a spectrum of microbes.  Applicant points to Table 7 of Taormina et al. as showing the effect of quillaja as an antimicrobial agent which shows that the antimicrobial effect of saponin increases with increased dosage.  Applicant alleges that reducing the dosage of saponin reduces its antimicrobial effect and alleges that Taormina does not disclose or suggest using less than 0.1 mL/L and applicant alleges that Taormina et al. does not disclose or suggest using saponin in the limited list of recited beverages in an amount less than 0.001% by weight of the beverage.
Examiner argues that the data shown in Table 7 of Taormina et al. are specific examples of saponin amounts in beverages.  Disclosed examples and nonpreferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments in view of In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP § 2123.II.).  Taormina et al. does not suggest that the saponin amount in the carbonated beverages are limited to the amounts disclosed in the specific examples.  Additionally, applicant asserts that there is a linear relationship between the antimicrobial effect of saponin increasing with increased dosage.  Examiner maintains wherein levels of microbial stability and microbial reduction is dependent upon the level of preservatives and the microorganism type (‘401, Paragraph [0130]).  Differences in the concentration of saponin will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such saponin concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of saponin in the carbonated beverage of Taormina et al. based upon the desired levels of microbial stability and microbial reduction.  Furthermore, applicant has not presented any experimental data showing that the claimed saponin amounts of the carbonated beverage is significant and/or unexpected.  Due to the absence of tests comparing applicant’s claimed carbonated beverage having the claimed saponin amounts with those of the closest prior art, applicant’s assertions of unexpected results constitute mere argument in view of In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (MPEP § 716.01(c).II.).  Additionally, where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies in view of n re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) (MPEP § 2144.05.III.A.).  Therefore, this argument is not found persuasive.
Applicant argues on Page 12 of the Remarks with respect to Claims 2 and 16-18 that Paragraph [0094] of Taormina et al. disclosing the amount of carbonation introduced into the beverage composition depends on the nature of beverage and the desired level of carbonation are statements relative to the ordinary skill in the art.  Applicant argues that the prior art does not disclose using saponin in the ranges claimed and alleges that saponin affects the gas bubbles formed in the beverage and alleges that the prior art does not motivate one of ordinary skill in the art to make a cola, a ginger ale, a tonic water, or a sparkling water using less than standard carbonation.
Examiner notes that applicant admits Taormina et al. discloses that the amount of carbonation introduced into the beverage depends on the nature of the beverage and the desired level of carbonation and is within one of ordinary skill in the art.  Applicant has not asserted what constitutes a standard level of carbonation.  Examiner maintains that Taormina et al. discloses the amount of carbonation introduced into the beverage composition depends on the nature of the beverage and the desired level of carbonation (‘401, Paragraph [0094]). Differences in the carbon dioxide concentration of the carbonated beverage will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such carbon dioxide concentration is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of carbon dioxide in the carbonated beverage of Taormina et al. based upon the desired level of carbonation (‘401, Paragraph [0094]).  Regarding applicant’s assertion that there is no motivation to make a cola, ginger ale, a tonic water, or a sparkling water using less than standard carbonation, arguments of counsel cannot take the place of factually supported objective evidence in view of  In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP § 2145).  Applicant has not presented any experimental data showing that the claimed carbon dioxide volumes of the carbonated beverage is significant and/or unexpected.  Due to the absence of tests comparing applicant’s claimed carbonated beverage having the claimed volume of carbon dioxide with those of the closest prior art, applicant’s assertions of unexpected results constitute mere argument in view of In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) (MPEP § 716.01(c).II.).   Additionally, where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies in view of n re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) (MPEP § 2144.05.III.A.). Therefore, this argument is not found persuasive.
Examiner notes that amended Claim 18 recites the same saponin amount as Claim 1 of the previous claim amendment.  Jang is being relied upon as a secondary reference in a parallel rejection to teach the claimed saponin amounts recited in Claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792